Citation Nr: 1749261	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-28 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

2.  Entitlement to service connection for hearing loss in the left ear.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to a separate compensable disability rating for traumatic brain injury with mild neurocognitive disorder (TBI).

5.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial disability rating in excess of 30 percent for migraine headache.


REPRESENTATION

Appellant represented by:	Amy R. Fochler, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from September 2004 to May 2008.  He was awarded the Purple Heart Medal. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO).  The decision granted service connection for tinnitus and assigned an evaluation of 10 percent, granted service connection for PTSD with cognitive disorder not otherwise specified and TBI and assigned an evaluation of 50 percent, and granted service connection for migraine headache and assigned an evaluation of 30 percent.  The decision also denied service connection for hearing loss in the left ear and denied service connection for a right ankle disability.  The appellant timely appealed the decision with a notice of disagreement received by VA in July 2012.  After the RO issued a statement of the case in July 2013, the appeal was perfected with the appellant timely filing a substantive appeal received in October 2013.

The appellant testified before the undersigned Veterans Law Judge at an April 2017 videoconference hearing.  A hearing transcript has been associated with the claims file and reviewed.  The undersigned kept the record open until May 14, 2017 to allow the appellant to submit additional evidence. 

The issues on appeal have been rephrased to better reflect the state of the record.

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  During the April 2017 Board hearing, before the promulgation of a decision on the appeal, the appellant withdrew his appeal of the denials of an initial disability rating in excess of 10 percent for tinnitus.

2.  The weight of the competent and probative evidence shows that that the Veteran has current hearing loss in the left ear, that he had acoustic trauma in service, and that the hearing loss is causally connected to the in-service acoustic trauma.

3.  The weight of the competent and probative evidence shows that the Veteran has headaches with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.

4.  The weight of the competent and probative evidence shows that the Veteran's PTSD symptoms most closely approximate occupational and social impairment with deficiencies in most areas.

5.  The weight of the competent and probative evidence shows that the Veteran's residuals of TBI include a complaint of mild memory loss, disorientation to time, normal motor activity most of the time that is mildly slowed at times, mildly impaired visual spatial orientation, occasionally impaired comprehension and expression of language, and no impairment in consciousness.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal on the issue of an initial disability rating in excess of 10 percent for tinnitus have been met. 38 U.S.C.S. § 7105(d)(5) (LexisNexis 2016); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for service connection for hearing loss in the left ear have been met.  38 U.S.C.S. §§ 1110; 38 C.F.R. § 3.303, 3.385.

3.  The criteria for a maximum schedular rating of 50 percent for migraine headache have been met.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.120, 4.124a, DC 8100.

4.  The criteria for a schedular rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, DC 9411.

5.  The criteria for a separate schedular rating of 10 percent, but not higher, for TBI with have been met.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for hearing loss in the left ear, higher initial disability ratings for migraine headache and PTSD, and a separate compensable disability rating for TBI.  After reviewing the pertinent evidence of record, the Board grants the claim of service connection for hearing loss in the left ear.  The Board also finds that the evidence shows that the Veteran is entitled to a maximum disability rating of 50 percent for migraine headache, an initial disability rating of 70 percent for PTSD, and a separate disability rating of 10 percent for TBI.  Moreover, the appeal for an increased initial disability rating for tinnitus is dismissed.  The reasons and bases for these decisions will be explained below.

I.  Dismissal of Rating Evaluation of Tinnitus

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or an appellant's authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.

During the April 2017 Board hearing, the appellant's representative affirmed the appellant's desire to withdraw the appeal of the denial of an initial disability rating in excess of 10 percent for tinnitus.  04/14/2017, VBMS entry, Hearing Transcript, at 35.  The representative's statement at the hearing withdrew the appeal in accordance with 38 C.F.R. § 20.204 and was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remains no allegation of error of fact or law for appellate consideration as to this issue.  The Board has no jurisdiction to review the appeal of the denial of an initial disability rating in excess of 10 percent for tinnitus.  38 C.F.R. § 20.202.  Therefore, that appeal is dismissed.

II.  Notice and Assistance: Hearing Loss, TBI, PTSD, and Migraine Headache

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  See 38 U.S.C.S. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

A.  Notice and Assistance:  Service Connection for Hearing Loss in the Left Ear

As this decision grants service connection for a hearing loss in the left ear, a full award of the benefits sought on appeal with respect to the hearing loss, a discussion on the Board's compliance with VA's duties on this issue is moot.

B.  Notice and Assistance:  TBI, PTSD, and Migraine Headache

At the April 2017 Board hearing, the appellant's representative sought an additional examination to evaluate the Veteran's TBI separately from his PTSD.  In June 2017, separate examinations were conducted for TBI and PTSD.

The Board has considered the appealed issues-increased ratings for migraine headache and PTSD, as well as a separate compensable rating for TBI, and decided on the matters after reviewing the pertinent evidence.  Neither the appellant nor the appellant's representative has raised any other issues with respect to VA's duties, nor have any other issues been reasonably raised by the record with respect to VA's duties.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Given the above, the Board will proceed to the merits this appeal's merits.

III.  Service Connection for Hearing Loss in the Left Ear

A.  Legal Principles

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.S. §§ 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board must consider all the evidence of record and make appropriate competence, credibility, and weight determinations.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran credible as his statements are detailed and consistent.

Impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or (3) the speech recognition score using the Maryland CNC Test is less than 94 percent.  38 C.F.R. § 3.385.

B.  Service Connection Analysis

The Board finds that the evidence shows that the Veteran meets the requirements for service connection for hearing loss in the left ear.

First, the evidence shows that the Veteran has hearing loss in the left ear.  A VA examiner reported the Veteran's auditory threshold in the frequency 3000 Hertz as 45 decibels in July 2017.  7/14/2017, VBMS entry, C & P Examination (DBQ Audio - Hearing Loss & Tinnitus), at 3.  Thus, the Veteran's impaired left hearing is considered a disability under 38 C.F.R. § 3.385.  Therefore, the first element of Shedden, a current disability, has been satisfied.

Second, an in-service incurrence or injury is shown by the evidence that the Veteran had acoustic trauma in service.  His DD Form 214 reflects that he served in a designated imminent danger pay area and that he served in Operation Iraqi Freedom in Iraq.  03/05/2014, Certificate of Release or Discharge from Active Duty (DD 214), at 1.  He was exposed to eighteen explosions during service.  E.g., 07/18/2017, VBMS entry, Hearing Transcript, at 11; 09/29/2011, VBMS entry, VA Examination (File A), at 1; 08/08/2011, VBMS entry, Medical Treatment Record - Government Facility, at 11.  Moreover, service treatment records reflect that the Veteran was exposed to multiple explosions in service.  11/24/2008, VBMS entry, STR - Medical (File 1), at 42, 54-55.  Service treatment records also indicate the Veteran complained of hearing loss following explosions.  E.g., id. at 42, 55-56.  After reviewing the corroborating DD Form 214 and service treatment records, the Board finds the Veteran's assertions credible and determines that he had acoustic trauma in service consistent with the places, types, and circumstances of such service.  Hence, the second element of Shedden, an in-service event or injury, has been met.

Third, the Board finds that overall, the weight of the competent evidence is in favor of finding a causal connection between the in-service acoustic trauma and current hearing loss in the left ear.  In the July 2017 audiological examination, the VA examiner opined that it was at least as likely as not (50 percent or greater probability) that the Veteran's sensorineural hearing loss was caused by or a result of an event in military service.  07/14/2017, VBMS entry, C & P Examination (DBQ Audio - Hearing Loss & Tinnitus), at 6.  The examiner remarked that the Veteran served in a designated imminent danger area during Operation Iraqi Freedom and that the Veteran reported he was exposed to eighteen explosions.  Id.  The examiner concluded that acoustic trauma from explosions was at least as likely as not the cause of hearing loss.  Id.  Another consideration in finding evidence of a causal connection is that while the Veteran had no hearing loss at his entrance examination, service treatment records reflect hearing loss during service.  11/24/2008, VBMS entry, STR - Medical (File 1), at 16 (hearing loss listed in April 2007), 42, 50, 52, 55-56 (hearing loss reports), 111 (no hearing loss at entrance examination).  Accordingly, the third element of Shedden, a nexus to service, has been met.

As all three elements under Shedden have been met, service connection for hearing loss in the left ear is warranted.

 IV.  Rating Evaluations for TBI, PTSD, and Migraine Headaches

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. pt. 4.  The percentage ratings are based on the average earning capacity impairment as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 4.3.

In determining the propriety of the initial disability rating assigned after a grant of service connection, the evidence since the effective date of the award must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

As noted above, the Veteran is competent to report symptoms observable by his senses.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements are detailed and consistent.

B.  Rating Evaluation for TBI

1.  Rating criteria for TBI.

Under Diagnostic Code 8045, which provides disability rating for residuals of TBI, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Id.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Id.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  Id.  In a given individual, symptoms may fluctuate in severity from day to day.  Id.  Adjudicators are to rate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Id.  Adjudicators are to rate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  However, they are to separately rate any residual with a distinct diagnosis that may be rated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Adjudicators are to rate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  Id.  When there is no diagnosis of a mental disorder, they are to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Additionally, adjudicators are to rate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  Id.  For residuals not listed here that are reported on an examination, adjudicators are to rate under the most appropriate diagnostic code.  Id.  Adjudicators are to rate each condition separately, as long as the same signs and symptoms are not used to support more than one rating, and combine under 38 C.F.R. § 4.25 the ratings for each separately rated condition.  The rating assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the rating for a single condition for purposes of combining with other disability ratings.  Id. 

The "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table contains ten important facets of TBI related to cognitive impairment and subjective symptoms.  Id.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest impairment level, labeled "total."  Id.  However, not every facet has every level of severity.  Id.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Id.  Adjudicators are to assign a 100 percent schedular rating if "total" is the level of evaluation for one or more facets.  Id.  If no facet is rated as "total," adjudicators are to assign the overall percentage rating based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  Id.

2.  Rating analysis for TBI

The Veteran's tinnitus is a neurological dysfunction that requires a separate evaluation under the appropriate diagnostic code.  See id.  The Veteran is currently evaluated at 10 percent disabling for tinnitus under Diagnostic Code 6260.

The Veteran's migraine headache is a TBI residual with a distinct  diagnosis that may be evaluated under Diagnostic Code 8100.  As noted above, any residual with a distinct diagnosis that may be evaluated under another diagnostic code must be separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  Thus, a separate rating analysis for migraine headache will be discussed in part IV.D below. 

The Veteran has been diagnosed with PTSD, a mental disorder.  As noted above, when there is a diagnosis of a mental disorder, that emotional/behavioral dysfunction shall be evaluated separately under 38 C.F.R. § 4.130.  Id.  Hence, a separate rating analysis for PTSD will be discussed in part IV.C below.

The latest VA psychological examinations, conducted in June 2017, provide separate diagnoses of PTSD and TBI.  06/20/2017, VBMS entry, C & P Examination (PTSD-R), at 9.  The VA examiner was able to differentiate the symptoms attributable to each disability:  The Veteran's depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, difficulties with work and social relationships, impaired impulse control, and chronic sleep impairment were attributed to his PTSD (in the case of chronic sleep impairment, also to his tinnitus).  Id. at 3.  The Veteran's mild memory loss, impaired short-term memory, difficulty with complex commands, spatial disorientation, and time disorientation were attributed to his TBI.  Id.  The rule against pyramiding and the language of the regulation prohibit assigning more than one evaluation based on the same manifestations or symptoms.  Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.124a, DC 8045, note (1).  

Given the above, the Veteran's depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, difficulties with work and social relationships, impaired impulse control, and chronic sleep impairment will not be considered when evaluating the Veteran's TBI under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Specifically, among the ten facets of cognitive impairment and other TBI residuals listed in the table, the Judgment, Social Interaction, and Neurobehavioral Effects facets will not be considered in evaluating the Veteran's TBI under Diagnostic Code 8045 because manifestations under those facets will be considered when evaluating the initial disability rating for PTSD in part IV.C below.  Similarly, some residuals listed under the Subjective Symptoms facet would not be considered in evaluating TBI with mNCD because will be considered when evaluating the Veteran's PTSD. 

With respect to the Memory, Attention, Concentration, and Executive Functions facet, in mid-conversation with his spouse, the Veteran loses track and his spouse has to repeat herself.  06/20/2017, VBMS entry, C & P Examination (TBI-R), at 1.  The Veteran is unable to remember names, but he does remember faces.  Id.  He was found to have short- and long-term memory impairments.  06/20/2017, VBMS entry, C & P Examination (PTSD-R), at 8.  At the April 2017 Board hearing, the Veteran reported missing "large chunks of time."  04/14/2017, VBMS entry, Hearing Transcript, at 15.  The Veteran also complained to VA of poor memory in the morning for educational materials that he had satisfactorily completed the night before.  09/29/2011, VBMS entry, VA Examination (File A), at 11.  The Veteran frequently has difficulties finding the correct word while in the middle of a verbal exchange.  06/20/2017, VBMS entry, C & P Examination (TBI-R), at 1.  He will sometimes use words that fit, but that are not the correct ones for context.  Id.  As such, the June 2017 VA examiner described the Veteran's impairment level under this facet as corresponding to level 1:  "A complaint of mild loss of memory (such as having difficulty following a  conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing."  Id.

With respect to the Orientation facet, the Veteran frequently loses track of time.  Id. at 4.  He does not have disorientation as to the aspects of person, place, or situation.  Id.  As such, the June 2017 VA examiner described the Veteran's impairment level under this facet as corresponding to level 1:  occasionally disoriented to one of the four aspects of orientation.

With respect to the Motor Activity facet, in his mid-teens the Veteran played bass guitar and heavy rock music; presently, he is unable to read the notes or finger string.  Id. at 4-5.  Moreover, whereas the Veteran used to engage in cage fighting, he is no longer able to perform the movements for such fights.  Id.  As such, the June 2017 VA examiner described the Veteran's impairment level under this facet as corresponding to level 1:  "Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function)."  Id. at 4.

With respect to the Visual Spatial Orientation facet, the Veteran used to be good at reading land maps, but now he loses direction and does not know where he is going.  Id. at 5.  He is unable to make references to north, south, east, or west orientations.  Id.  He would lose his way in unfamiliar places.  Id.  As such, the June 2017 VA examiner described the Veteran's impairment level under this facet as corresponding to level 1:  "Mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system).  Id.

With respect to the Subjective Symptoms facet, the Veteran experiences intermittent dizziness, moderate to severe headaches, severe migraines, tinnitus, frequent insomnia, and sensitivity to light and sound.  Id. at 5.  The only symptom listed here that has not been considered when evaluating the Veteran's migraine headache, tinnitus, and PTSD is intermittent dizziness.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.124a, DC 8045, note (1).  As such, the most appropriate impairment level to assign here is level 0, because level 1 requires three or more subjective symptoms.  38 C.F.R. § 4.124a, DC 8045.

With respect to the Communication facet, the Veteran has had to talk in reverse.  Id. at 6.  He has to break down what the other person is saying and he has to decode it, and then he has to retrieve his own words and try to articulate what he is trying to convey.  Id.  The Veteran enjoys reading and is a student, but he has to read and re-read, and he would yet have problems interpreting and understanding the written word.  Id.  He was found to have difficulty understanding complex commands.  06/20/2017, VBMS entry, C & P Examination (PTSD-R), at 8.  As such, the June 2017 VA examiner described the Veteran's impairment level under this facet as corresponding to level 1:  "Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas."  06/20/2017, VBMS entry, C & P Examination (TBI-R), at 6.

With respect to the Consciousness facet, the Veteran has no impaired consciousness.  Id.

In sum, the Board finds that the weight of the competent evidence shows that the Veteran's residuals of TBI include a complaint of mild memory loss, disorientation to time, normal motor activity most of the time that is mildly slowed at times, mildly impaired visual spatial orientation, occasionally impaired comprehension and expression of language, and no impairment in consciousness.  The severities of the facets evaluated each correspond to an impairment level of 1.  As such, the symptoms noted provide a basis upon which a 10 percent schedular rating is warranted.  38 C.F.R. § 4.124a, DC 8045.  A higher rating is not warranted because none of the facets evaluated above have symptoms of severity that would correspond to an impairment level higher than 1.  Id.

 C.  Rating Evaluation for PTSD

1.  Rating criteria for PTSD.

Psychiatric disabilities are rated based on the General Rating Formula for Mental Disorders codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may only qualify for a given disability rating under [38 C.F.R.] § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013); accord 38 C.F.R. § 4.126(a).  

The CAVC has observed that the listed symptoms are examples of the type and degree of the manifestations of a mental disability required for a given disability rating, and that the presence of "all, most, or even some of the enumerated symptoms" is not required to support a disability rating.  Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).  Accordingly, it is not sufficient for the Board to simply match the symptoms listed in the rating criteria against those exhibited by a veteran.  Rather, "VA must engage in a holistic analysis" of the severity, frequency, and duration of the signs and symptoms of the veteran's mental disorder, determine the level of occupational and social impairment caused by those signs and symptoms, and assign an evaluation that most nearly approximates that level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017) (citing Vazquez-Claudio, 713 F.3d at 115-17).

In this regard, VA must consider all symptoms of a claimant's disabilities that affect the level of occupational and social impairment, including, if applicable, those identified in the fourth and fifth editions of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV and DSM-5).  See Mauerhan, 16 Vet. App. at 442-43 ("If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.").  

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores. This applies for all cases certified to the Board on or after August 4, 2014, as here. 

Under the General Rating Formula for Mental Disorders, the occupational and social impairment for a 70 percent schedular rating is contemplated as

[o]ccupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The occupational and social impairment for a 70 percent schedular rating is contemplated as

[o]ccupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The occupational and social impairment for a 100 percent schedular rating is contemplated as

[t]otal occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

2.  Rating analysis for PTSD.

As noted above, the latest VA psychological examinations, conducted in June 2017, provide separate diagnoses of PTSD and TBI.  06/20/2017, VBMS entry, C & P Examination (PTSD-R), at 9.  The VA examiner was able to differentiate the symptoms of each disability:  The Veteran's depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, difficulties with work and social relationships, impaired impulse control, and chronic sleep impairment were attributed to his PTSD (in the case of chronic sleep impairment, also to his tinnitus).  Id. at 3.  The Veteran's mild memory loss, impaired short-term memory, difficulty with complex commands, spatial disorientation, and time disorientation were attributed to his TBI.  Id.  The rule against pyramiding and the language of the regulation prohibit assigning more than one evaluation based on the same manifestations or symptoms.  Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.124a, DC 8045, note (1).  Thus, while the Veteran's depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, difficulties with work and social relationships, impaired impulse control, and chronic sleep impairment will be considered when evaluating his PTSD under 38 C.F.R. § 4.130, his mild memory loss, impaired short-term memory, difficulty with complex commands, spatial disorientation, and time disorientation will not be considered here.  The latter set of symptoms has been considered above when rating the Veteran's TBI.

After reviewing the pertinent medical and lay evidence, the Board finds that the Veteran's PTSD symptoms meet the criteria for a 70 percent schedular rating, but not higher.

The June 2017 VA examiner indicated that the Veteran's disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships are symptoms attributable to his PTSD.  06/20/2017, VBMS entry, C & P Examination (PTSD-R), at 3, 8.  Both symptoms are listed in 38 C.F.R. § 4.130 as possibly causing occupational and social impairment with reduced reliability and productivity commensurate with a 50 percent schedular rating.  The Veteran's affect and mood have previously been noted to manifest in a disturbance of motivation and mood and to reflect anxiety.  09/29/2011, VBMS entry, VA Examination (File A) at 14.

The Veteran's symptoms, as explained below, cause occupational and social impairment with deficiencies in most areas commensurate with a disability picture warranting a 70 percent schedular rating.

The June 2017 VA examiner expressly found that the Veteran has occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood, which is consistent with a 70 percent schedular rating under 38 C.F.R. § 4.130.  06/20/2017, VBMS entry, C & P Examination (PTSD-R), at 4.

The June 2017 VA examiner noted the Veteran suffers from impaired impulse control, which is listed as a symptom possibly causing an occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood, commensurate with a 70 percent schedular rating under 38 C.F.R. § 4.130. 06/20/2017, VBMS entry, C & P Examination (PTSD-R), at 8.  The examiner attributed the Veteran's impaired impulse control to PTSD.  Id. at 3.

It can be concluded that the Veteran's impaired impulse control has led to social impairment with deficiencies in family relations, thinking, and mood.  Indeed, the Veteran's PTSD has had a negative impact on his marriage and relationship with his family.  Id. at 5.  When he is outdoors with his children and he senses that they are in danger, he goes into a rage and overreacts.  Id.; accord 04/14/2017, VBMS entry, Hearing Transcript, at 6.  His spouse is embarrassed and she fears he may do something that could result in legal problems.  06/20/2017, VBMS entry, C & P Examination (PTSD-R), at 5.  He has had problems managing his anger.  E.g., 02/14/2012, LCMD entry, CAPRI, at 7.  His anger issues have led to arguments with his spouse involving yelling.  Id. at 10.  His spouse has learned when he would be in a negative mood so she knows when to leave him alone.  Id.

Moreover, the Veteran has been hypervigilant and hyperaware of his surroundings.  E.g., 08/31/2015 Medical Treatment Records - Furnished by SSA (File 2), at 48; 02/14/2012, LCMD entry, CAPRI, at 6.  He rechecks all doors and locks at home, even though he has a large dog.  06/20/2017, VBMS entry, C & P Examination (PTSD-R), at 5.  He has difficulty enjoying church as he always perceives a possible hostage situation.  Id.  At the April 2017 Board hearing, he indicated that he would always look at exits and scan people's faces at church.  Id. at 7.  When out in the public, he is constantly looking around.  02/14/2012, LCMD entry, CAPRI, at 10.  He continues to scan the roadsides for bombs and becomes anxious when he is above or below a bridge.  08/08/2011, VBMS entry, Medical Treatment Record - Government Facility, at 2

Beyond his family, the Veteran has been unable to tolerate crowds and social situations.  06/20/2017, VBMS entry, C & P Examination (PTSD-R), at 5.  This is despite the fact that he was sociable prior to enlisting.  E.g., 08/08/2011, VBMS entry, Medical Treatment Record - Government Facility, at 2.  In social interactions, if people get close, he responds with physical violence.  06/20/2017, VBMS entry, C & P Examination (PTSD-R), at 5.  The Veteran often feels irritable and does not handle social situations with people well.  E.g., 08/31/2015 Medical Treatment Records - Furnished by SSA (File 2), at 49; 02/14/2012, LCMD entry, CAPRI, at 6.  He has reported feeling socially isolated.  02/14/2012, LCMD entry, CAPRI, at 6.  "People make me nervous," he reported to VA in August 2011.  02/14/2012, LCMD entry, CAPRI, at 10.  He relieves stress by seeing an inner circle of three friends, but would become upset when other people attempt to join the group.  Id.

The Veteran has reported experiencing insomnia and sleep impairments due to memories and flashbacks from service that reappear in his dreams.  E.g., 06/20/2017, VBMS entry, C & P Examination (PTSD-R), at 5; 08/31/2015 Medical Treatment Records - Furnished by SSA (File 2), at 48; 02/14/2012, LCMD entry, CAPRI, at 6-7, 10; 09/29/2011, VBMS entry, VA Examination (File A) at 11-12.  As a result, he frequently wakes up and has limited restorative sleep.  E.g., 06/20/2017, VBMS entry, C & P Examination (PTSD-R), at 5; 12/14/2016, VBMS entry, CAPRI (Fayetteville VAMC 9-2015 through 12-13-16), at 1 (Veteran has some nights when he cannot sleep well); 08/31/2015 Medical Treatment Records - Furnished by SSA (File 2), at 49; 02/14/2012, LCMD entry, CAPRI, at 7, 10; 09/29/2011, VBMS entry, VA Examination (File A) at 11-12 (Veteran has been having trouble sleeping for the past two to three years); 08/08/2011, VBMS entry, Medical Treatment Record - Government Facility, at 2 (dreams wake up the Veteran approximately three times per week).  It can be concluded that his sleep impairment would contribute to occupational and social impairment with deficiencies in the Veteran's family relations, judgment, thinking, and mood.  See Vazquez-Claudio, 713 F.3d at 117 (a veteran "may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration"); see also Mauerhan, 16 Vet. App. at 443 ("If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.").

Regarding impairment in work, since his separation from service the Veteran has attempted to work in law enforcement, but he was not accepted in part because of his psychological answers.  06/20/2017, VBMS entry, C & P Examination (PTSD-R), at 5.  In a May 2012 evaluation, a psychologist noted the Veteran has a limited ability to tolerate stress and pressure associated with day-to-day work activities.  08/31/2015, VBMS entry, Medical Treatment Records - Furnished by SSA (Iredell Memorial Hospital), at 92.

Based on the aforementioned rating analysis, the Board finds that the weight of the competent evidence indicates that the Veteran's PTSD symptoms cause occupational and social impairment with deficiencies in work, family relations, judgment, and mood, commensurate with a disability picture warranting a 70 percent schedular rating.  As noted above, the June 2017 VA examiner expressly noted that the Veteran has occupational and social impairment in most areas.  The Veteran's impaired impulse control and anger management problems have negatively affected his relationship with family.  He has been hypervigilant and hyperaware of his surroundings, and he has become uncomfortable with social situations to the point of engaging in physical violence.  The Veteran's chronic, frequent insomnia and sleep impairments due to flashbacks have led to limited sleep, which would contribute to occupational and social impairment with deficiencies in the Veteran's family relations, judgment, thinking, and mood.  The Veteran has been unable to obtain a job in law enforcement due to his psychological profile.  Hence, the Board finds that the preponderance of the evidence weighs in favor of finding that the Veteran's disability picture more nearly approximates the criteria for a 70 percent schedular rating.

Moreover, the Board finds that the Veteran's persistent PTSD symptoms do not more nearly approximate the 100 percent schedular rating criteria under 38 C.F.R. § 4.130.  Specifically, the Board finds that the evidence fails to reflect symptoms of the severity, duration, or frequency as to cause total impairment.

The June 2017 VA examination expressly indicated that the Veteran did not have the following symptoms:  persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); gross impairment in thought processes or communication; persistent delusions or hallucinations; and grossly inappropriate behavior.  06/20/2017, VBMS entry, C & P Examination (PTSD-R), at 8.  All these symptoms are listed in 38 C.F.R. § 4.130 as potentially causing total social and occupational impairment.

Additionally, although the Veteran has difficulties with maintaining family relations, he remains married to and resides with his spouse of over eight years, and they have children.  06/20/2017, VBMS entry, C & P Examination (PTSD-R), at 5.  Although the Veteran has limited social recreational activities, he does interact with a few close friends and continues to volunteer and be fully involved with the church.  Id.

In December 2016, the Veteran presented to VA as alert and with no visual or auditory hallucinations.  12/14/2016, VBMS entry, CAPRI (Fayetteville VAMC 9-2015 through 12-13-16), at 1.  The Veteran has also presented himself with appropriate affect.  08/31/2015 Medical Treatment Records - Furnished by SSA (File 2), at 49.  Although he has impaired impulse control, the evidence fails to establish that it arises to causing total occupational and social impairment, as he is able to relate to others and appears to be able to function on a daily basis.  08/31/2015, VBMS entry, Medical Treatment Records - Furnished by SSA (Iredell Memorial Hospital), at 92. 

For the above reasons, the evidence weighs against the Veteran having total social impairment.  Based on his ability to maintain a marriage, live with his family, engage with his church, and socialize with some friends the Board does not find it appropriate to assign a 100 percent schedular rating for the Veteran's PTSD.  38 C.F.R. § 4.130.

After reviewing the relevant medical and lay evidence of record, the Board finds that the evidence more nearly approximates a 70 percent evaluation for PTSD under 38 C.F.R. § 4.130.  The Board finds that the Veteran's occupational and social impairment with deficiencies in most areas most nearly approximate the disability picture throughout the period on appeal, so an evaluation of 70 percent is warranted and staged ratings are not necessary. 


D.  Rating Evaluation for  Migraine Headache

1.  Rating criteria for migraine headache.

The Veteran's headache disability has been rated under 38 C.F.R. § 4.124a, 
DC 8100.

Under Diagnostic Code 8100, a 10 percent schedular rating is warranted when there is migraine with characteristic, prostrating attacks averaging one in two months over the last several months.  A 30 percent schedular rating is assigned when there is migraine with characteristic, prostrating attacks occurring on an average of once a month over the last several months.  38 C.F.R. § 4.124a, DC 8100.  A maximum 50 percent schedular rating is assigned when there is migraine with very frequent, completely prostrating, and prolonged attacks that are "productive of severe economic inadaptability."  Id.  The U.S. Court of Appeals for Veterans Claims (CAVC) interpreted the phrase "productive of severe economic inadaptability" as follows:  "nothing in [Diagnostic Code] 8100 requires that the claimant be completely unable to work in order to qualify for a 50 [percent] rating" because "[i]f  'economic inadaptability' were read to import unemployability," a claimant meeting economic inadaptability "would then be eligible for a rating of total disability based on individual unemployability [(TDIU)] . . . rather than just a 50 [percent] rating."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004) (citing 38 C.F.R. § 4.16(b)).  Thus, the CAVC rejected the notion that "severe economic inadaptability" is equivalent to an inability to secure or follow a substantially gainful occupation, the unemployability standard for TDIU benefits.  In addition, the CAVC acknowledged VA's concession that the phrase "productive of severe economic inadaptability" in Diagnostic Code 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id.  (citing Brown v. Gardner, 513 U.S. 115, 118 (1994); 38 C.F.R. § 3.102).

2.  Rating analysis for migraine headache.

After a review of the record, the Board finds that the criteria for a 50 percent schedular rating for migraine headache have been met.

At a May 2011 TBI consultation, the Veteran reported major migraine-like headaches two to three times per month.  08/26/2015, LCMD entry, CAPRI, at 133.  Those headaches have been associated with left eye pain, blurry vision, and photophobia.  Id.

At a September 2011 VA examination, the Veteran indicated having headaches eight times per month, each lasting up to one day without medications and up to one hour with medications.  09/29/2011, VBMS entry, VA Examination (File A), at 9.  The examiner diagnosed migraine headaches.  Id. at 10.

At the April 2017 Board hearing, the Veteran reported that he continued to have headaches twice a week.  04/14/2017, VBMS entry, Hearing Transcript, at 24, 26.  The Veteran vomited on vacation because of a painful headache lasting two days.  Id. at 24.  His headaches would typically last between one and four hours, during which he remains inside a dark room and places a cold compress on his head and eyes.  See id. at 25.  The Veteran used to work in pizza delivery, but reported having to leave work because his headaches led to an inconsistent work schedule.  Id. at 27-28.

At a June 2017 VA examination, the Veteran reported headache pain characterized as constant, pulsating, or throbbing, with pain on both sides of head and that typically lasts between one and two days.  07/07/2017, VBMS entry, C & P Examination (Migraine Headaches), at 3-4.  Nonheadache symptoms associated with the headache included nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision.  Id. at 3.  The VA examination report noted migraines with a frequency of fewer than once every two months, and that the Veteran does not have very prostrating and prolonged attacks productive of severe economic inadaptability.

The September 2011 VA examination and May 2011 TBI consultation, in conjunction with the Veteran's testimony in April 2017, reflect that the Veteran's migraine headaches have been accompanied with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  He has had major migraine headaches at least two times per month, lasting up to several hours and sometimes even two days.  When suffering from such headaches, the Veteran would remain inside a dark room and place a cold compress on his head and eyes. The Veteran also reported leaving his pizza delivery position because those headaches led to an inconsistent work schedule.

The Board acknowledges that the July 2017 VA examiner noted migraines at a lower frequency and that the headaches were not very prostrating and prolonged attacks productive of severe economic inadaptability.  Nevertheless, evidence from the September 2011 VA examination and May 2011 TBI consultation, in conjunction with the Veteran's testimony in April 2017, outweigh the evidence from that single examination.  Even if there is an approximate balance of positive and negative evidence regarding the severity of the Veteran's migraine headache, all reasonable doubt is to be resolved in his favor.  See 38 U.S.C.S. § 5107; 38 C.F.R. § 3.102.  Accordingly, the Board finds that as a whole that the Veteran has been suffering symptoms meeting the criteria for a 50 percent schedular rating through the rating period on appeal.

The Board notes that the evidence shows that the Veteran has migraine headaches.  This disability is directly contemplated by the VA Schedule for Rating Disabilities under Diagnostic Code 8100.  Hence, the Board will not conduct a rating analysis under analogous diagnostic codes.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").

After reviewing the relevant medical and lay evidence of record, the Board finds that as a whole, the preponderance of the competent evidence weighs in favor of a maximum disability rating of 50 percent for migraine headache under 38 C.F.R. § 4.124a, DC 8100.





ORDER

The appeal for an initial disability rating in excess of 10 percent for tinnitus is dismissed.

Service connection for hearing loss in the left ear is granted.

A separate disability rating of 10 percent for TBI is granted.

An initial disability rating of 50 percent for migraine headache is granted.

An initial disability rating of 70 percent for PTSD is granted.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issue of service connection for a right ankle disability.

The Veteran underwent a VA examination in February 2013 to determine the etiology of any right ankle disability.  03/08/2013, LCMD entry, C & P Examination.  Although the VA examiner diagnosed right ankle strain, the left ankle is referenced throughout the VA examination report.  Id. at 1, 7.  As such, the Board finds that the VA examiner's findings are inconsistent.  For that reason, the Board finds that the February 2013 VA examination is not adequate for adjudication purposes.  Accordingly, the Board finds that an additional examination is necessary in order for the VA examiner to evaluate the right ankle.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007). 

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from July 2017 to the present.  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, schedule the Veteran for an examination of his right ankle.  (If he fails to report to the examination, then have an appropriately qualified VA examiner answer the questions below.)  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

a.  Is any right ankle disability shown or treated at any other time during the claim period (from May 2011 to the present) at least as likely as not (50 percent or greater probability) related to active service, to include from parachute jumps or a road march? If not, does the record at least as likely as not (50 percent or greater probability) show that any right ankle disability manifested within one year of the Veteran's separation from service in May 2008?

Consider all lay and medical evidence, to include service treatment records and VA examinations conducted in September 2011 and February 2013.  03/08/2013, LCMD entry, C & P Examination; 09/29/2011, VBMS entry, VA Examination (File A).  Consider also the Veteran's statements at the April 2017 hearing that he injured his ankle in service multiple times, including in a road march. Moreover, consider the Veteran's statements that he continues to have problems with his ankle following service and that he has to keep his foot flat when taking the stairs or else his ankle would snap and lock up. 04/14/2017, VBMS entry, Hearing Transcript, at 20-23.  Consider also the Veteran's January 2012 statement that his ankle condition is due to jumping approximately forty times for three consecutive years during service.  01/19/2012, VBMS entry, VA 21-4138 Statement in Support of Claim, at 1.

For purposes of providing a medical opinion on this issue, please note that VA concedes that parachute jumps were made during service.  08/27/2012, VBMS entry, VA 21-2507a (Request for Physical Examination), at 1; accord 03/05/2014, VBMS entry, Certificate of Release or Discharge from Active Duty, at 1 (awarded the Parachutist Badge).

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from all steps above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


